Exhibit 10.2

VOLTARI CORPORATION

December 20, 2013

Mr. Richard Sadowsky

264 Water Street

New York, NY 10038

Dear Richard:

Pursuant to your discussions with the Chairman of the Compensation Committee of
Voltari Corporation (the “Company”), this letter is intended to amend the terms
of the Offer Letter, dated November 14, 2012, whereby you became employed by the
Company as General Counsel and Chief Administrative Officer effective as of
January 1, 2013 (the “Offer Letter”). Except as otherwise provided for herein,
the Offer the Letter shall remain in full force and effect in accordance with
its original terms.

This amendment to the Offer Letter explains the details in terms of your
employment with respect to your position and base salary and replaces the
“Position” and “Base Salary” provisions in the Offer Letter.

Position: Effective as of December 18, 2013, you will serve as the Acting Chief
Executive Officer of the Company reporting to the Company’s Board of Directors
(the “Board”). You will have the duties and responsibilities as assigned to you
by the Board from time to time, subject to the Board’s direction and oversight.
The Board may at any time make modifications to your duties and responsibilities
as it may deem appropriate. Effective as of December 18, 2013, you will cease to
serve as the General Counsel and Chief Administrative Officer of the Company. If
you cease to serve as Acting Chief Executive Officer and return to the position
of Chief Administrative Officer and General Counsel, this change shall not
constitute a termination for Good Reason under the Company’s Amended and
Restated Executive Severance and Change of Control Plan.

Bonus: Your semi-monthly base salary will be $12,916.67 (calculated to $310,000
per annum; the “Base Salary”), paid normally on the 15th and last day of each
month. Your position is exempt from over-time payment under the Fair Labor
Standards Act.

Please acknowledge the terms and conditions of this letter by signing where
indicated below and return a signed original to Steven Stulbaum,
steven.stulbaum@voltari.com

 

Very truly yours,

 

Voltari Corporation

By:   /s/ Steven Stulbaum  

Steven Stulbaum

Vice President, Human Resources

Acknowledged:

 

/s/ Richard Sadowsky

   

12/20/13

Name Richard Sadowsky     Date